I concur in the judgment of reversal and will make the following additional comments regarding the relationship as to the speedy trial issue between the Rules of Superintendence, the Criminal Rules of Practice and Procedure and legislative enactments.
The Rules of Superintendence are adopted by the Ohio Supreme Court but are not submitted to the legislature for approval or disapproval. Section 5(A), Article IV, Ohio Constitution. Also, Section 5(A), Article IV makes no provision regarding any conflict between Rules of Superintendence and laws.
The Criminal Rules of Practice and Procedure are adopted by the Ohio Supreme Court and submitted to the legislature for approval or disapproval. All laws in conflict with the rules of practice and proceedure shall be of no further force and effect after such rules of practice and procedure have taken effect. Section 5(B), Article IV, Ohio Constitution.
It is noted that there is reference to speedy trial in Sup. R. 8(B) and in R. C. 2945.71 — R. C. 2945.73, but there is no reference to the speedy trial issue contained in the adopted Rules of Criminal Practice and Procedure.
Because of the language in Sections 5(A) and 5(B), Article IV, it is my view that the Rules of Superintendence are merely directory in nature and guidelines for the conduct of the courts emanating from the Supreme Court. They do not have the same legal standing as the Rules of Practice and Procedure, which must be presented to the legislature and have the effect of law, nor do they have the same standing as legislative enactments. The Rules of Superintendence are neither the substantive nor procedural law of Ohio.
As a matter of law, there can be no conflict between a Rule of Superintendence and a statute such as the one regarding speedy trial, R. C. 2945.71 — R. C. 2945.73, because the statute is the law and the rule is not the law.
As to the speedy trial issue, R. C. 2945.71 — R. C. 2945.73
governs. *Page 330